Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-18-2005

In Re: Mariner Post
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3672




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Mariner Post " (2005). 2005 Decisions. Paper 213.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/213


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-41                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 05-3672
                                ________________


               IN RE: MARINER POST ACUTE NETWORK, INC.,
                                          Debtor


                            RAJ SINGH d/b/a Nursing
                             Association of America,

                                               Appellant
                                          v.

                   MARINER POST ACUTE NETWORK, INC.
                   ____________________________________

                  On Appeal From the United States District Court
                             For the District of Delaware
                             (D.C. Civ. No. 04-cv-00208)
                   District Judge: Honorable Joseph J. Farnan, Jr.
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 3, 2005

         Before: SLOVITER, MCKEE AND FISHER, CIRCUIT JUDGES

                           (Filed: November 18, 2005 )


                           _______________________

                                   OPINION
                           _______________________
PER CURIAM

       Raj Singh, doing business as Nursing Association of America (NAA), appeals the

District Court’s order affirming the Bankruptcy Court’s order which granted the Debtor’s

objection to his claim. The procedural history of this case and the details of NAA’s claim

are well-known to the parties, set forth in the District Court’s and Bankruptcy Court’s

thorough opinions and orders, and need not be discussed at length. Briefly, Debtor

objected to NAA’s claim for over $2 million for services rendered by NAA’s employees

at Debtor’s nursing homes. The Bankruptcy Court found that NAA failed to prove its

claim, granted Debtor’s objection, and reclassified and reduced the claim to $50,387.50.

NAA appealed and the District Court affirmed. NAA filed a timely notice of appeal, and

we have jurisdiction under 28 U.S.C. §§ 158(d) and 1291.

       Our review of the District Court’s and the Bankruptcy Court’s legal conclusions is

plenary, and we review the Bankruptcy Court’s factual findings under the clearly

erroneous standard. In re Indian Palms Associates, Ltd., 61 F.3d 197, 203 (3d Cir. 1995).

We agree with the Bankruptcy Court and the District Court that NAA has not sustained its

burden of proof for its claim. NAA argued in the District Court that the Debtor does not

have evidence against its claim. However, if an objector sufficiently negates the facts in

the proof of the claim, the burden is on the claimant to prove the claim by a

preponderance of the evidence. The burden of persuasion always rests with the claimant.

In re Allegheny Intern., Inc., 954 F.2d 167, 174 (3d Cir. 1992). The Debtor presented



                                             2
sufficient proof to negate the claim, and NAA failed to sustain its burden of proof.

NAA’s arguments concerning fraud and estoppel are without merit.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                          3